UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1463


ERNEST FRANKLIN COBLE, JR.,

                Plaintiff - Appellant,

          v.

WILLIAM J. WILKINS; INTERNAL REVENUE         SERVICE;    EXAMINER
#0469241048; UNITED STATES OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:11-cv-00211-JAB-JEP)


Submitted:   July 26, 2012                  Decided:    August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Franklin Coble, Jr., Appellant Pro Se.         Kenneth L.
Greene, Supervisory Attorney, Sara Ann Ketchum, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ernest     Franklin   Coble,      Jr.,    appeals      the     district

court’s     order   adopting      the    recommendation       of   the      magistrate

judge and dismissing his action brought pursuant to the Fair

Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p (2006).

We   have      reviewed    the   record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Coble v. Wilkins, No. 1:11-cv-00211-JAB-JEP (M.D.N.C.

Mar. 20, 2012).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented      in   the

materials       before    the    court   and    argument      would   not     aid   the

decisional process.



                                                                              AFFIRMED




                                           2